            Case 1:21-cr-00502-CKK Document 6 Filed 08/02/21 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,                          :   CRIMINAL NO.
                                                    :
                     Plaintiff,                     :   MAGISTRATE NO.: 21-mj-529
                                                    :
               v.                                   :   VIOLATIONS:
                                                    :
 DANIEL CHRISTMANN,                                 :   18 U.S.C. § 1752(a)(1)
             Defendant.                             :   (Entering and Remaining in a Restricted
                                                    :   Building or Grounds)
                                                    :   18 U.S.C. § 1752(a)(2)
                                                    :   (Disorderly and Disruptive Conduct in a
                                                    :   Restricted Building or Grounds)
                                                    :   40 U.S.C. § 5104(e)(2)(D)
                                                    :   (Disorderly Conduct in a Capitol
                                                    :   Building)
                                                    :   40 U.S.C. § 5104(e)(2)(G)
                                                    :   (Parading, Demonstrating, or Picketing in
                                                    :   a Capitol Building)


                                     INFORMATION

         The United States Attorney charges that:

                                          COUNT ONE
                On or about January 6, 2021, in the District of Columbia, Daniel Christmann, did

unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any posted,

cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where

the Vice President and Vice President-elect were temporarily visiting, without lawful authority to

do so.

         (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
         United States Code, Section 1752(a)(1))
                                         COUNT TWO

                On or about January 6, 2021, in the District of Columbia, Daniel Christmann, did

knowingly, and with intent to impede and disrupt the orderly conduct of Government business and

official functions, engage in disorderly and disruptive conduct in and within such proximity to a
          Case 1:21-cr-00502-CKK Document 6 Filed 08/02/21 Page 2 of 2


restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area

within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the

orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))
                                        COUNT THREE
       On or about January 6, 2021, in the District of Columbia, Daniel Christmann, willfully

and knowingly engaged in disorderly and disruptive conduct in any of the Capitol Buildings with

the intent to impede, disrupt, and disturb the orderly conduct of a session of Congress and either

House of Congress, and the orderly conduct in that building of a hearing before or any deliberation

of, a committee of Congress or either House of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))

                                         COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, Daniel Christmann, willfully

and knowingly paraded, demonstrated, and picketed in any United States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

       Date: August 2, 2021
                                             Respectfully submitted,
                                             CHANNING D. PHILLIPS
                                             ACTING UNITED STATES ATTORNEY

                                      By:    s/ Monica A. Stump
                                             MONICA A. STUMP
                                             PA Bar 90168
                                             Assistant United States Attorney - Detailee
                                             Nine Executive Drive
                                             Fairview Heights, IL 62208
                                             Tel. No. 618-622-3860
                                             monica.stump@usdoj.gov
                                                2
